Case 2:20-cv-04392-JFW-MAA Document 21 Filed 01/06/21 Page 1 of 7 Page ID #:225



   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11    STEVEN ALEXANDER BOLDEN,                 Case No. 2:20-cv-04392-JFW (MAA)
  12                       Plaintiff,
  13                                             ORDER OF DISMISSAL
              v.
  14
        FELICIA PONCE,
  15
                           Defendant.
  16
  17
  18   I.    SUMMARY OF FACTS AND PROCEEDINGS
  19         On May 15, 2020, Plaintiff Steven Alexander Bolden (“Plaintiff”), a federal
  20   inmate proceeding pro se, filed a Complaint alleging violations of his civil rights
  21   pursuant to Bivens v. Six Unknown Agents of Federal Bureau of Narcotics, 403 U.S.
  22   388 (1971). (Compl., ECF No. 1.) On June 25, 2020, the Court granted Plaintiff’s
  23   amended Request to Proceed Without Prepayment of Filing Fees with Declaration of
  24   Support on June 23, 2020. (ECF Nos. 8–9.)
  25         On August 17, 2020, Plaintiff filed a “Motion to Submit Supplemental to the
  26   Complaint” (“Motion”). (Mot., ECF No. 16.) On August 19, 2020, the Court issued
  27   an order: (1) denying the Motion; and (2) screening the Complaint pursuant to 28
  28   U.S.C. §§ 1915A(b), 1915(e)(2)(B) and dismissing the Complaint with leave to
Case 2:20-cv-04392-JFW-MAA Document 21 Filed 01/06/21 Page 2 of 7 Page ID #:226



   1   amend (“Order”). (Order, ECF No. 17.) The Order provided that “[n]o later than
   2   October 19, 2020, Plaintiff must either: (1) file a [First Amended Complaint
   3   (“FAC”)], or (2) advise the Court that Plaintiff does not intend to pursue this lawsuit
   4   further and will not file a FAC.” (Id. at 4.) The Order “advised that failure to
   5   comply with this order w[ould] result in a recommendation that the lawsuit be
   6   dismissed without prejudice for failure to prosecute and/or comply with court
   7   orders. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1.” (Id. at 5.)
   8         On November 2, 2020, in the absence of a filed FAC, the Court issued an
   9   Order to Show Cause (“OSC”), ordering Plaintiff to show cause by December 2,
  10   2020 why the Court should not recommend that the case be dismissed for want of
  11   prosecution. (OSC, ECF No. 18.) The OSC stated that if Plaintiff filed a FAC or
  12   dismissed the case before that date, the OSC would be discharged. (Id.) The OSC
  13   “advised that failure to comply with this order w[ould] result in a
  14   recommendation that the lawsuit be dismissed without prejudice for failure to
  15   prosecute and/or comply with court orders. See Fed. R. Civ. P. 41(b); C.D. Cal.
  16   L.R. 41-1.” (Id.) The OSC was returned to the Court as undeliverable on November
  17   18, 2020. (ECF Nos. 19–20.)
  18         To date, Plaintiff has failed to file a FAC, failed to respond to either the Order
  19   or OSC, and has not updated his address with the Court. Indeed, Plaintiff has not
  20   communicated with the Court since mid-August 2020.
  21
  22   II.   LEGAL STANDARD
  23         Central District of California Local Rule 41-6 states:
  24         A party proceeding pro se must keep the Court and all other parties
  25         informed of the party’s current address as well as any telephone
             number and email address. If a Court order or other mail served on a
  26         pro se plaintiff at his address of record is returned by the Postal
  27         Service as undeliverable and the pro se party has not filed a notice of
             change of address within 14 days of the service date of the order or
  28
                                                 2
Case 2:20-cv-04392-JFW-MAA Document 21 Filed 01/06/21 Page 3 of 7 Page ID #:227



   1         other Court document, the Court may dismiss the action with or
   2         without prejudice for failure to prosecute.

   3   C.D. Cal. L.R. 41-6.
   4         District courts may dismiss cases sua sponte for failure to prosecute or for
   5   failure to comply with a court order under Federal Rule of Civil Procedure 41(b).
   6   Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005);
   7   see also Link v. Wabash R.R. Co., 370 U.S. 626, 629–30 (1962) (holding that the
   8   court has “inherent power” to dismiss cases sua sponte for lack of prosecution).
   9   Unless the Court states otherwise, a dismissal under Rule 41(b) operates as an
  10   adjudication on the merits. Fed. R. Civ. P. 41(b). “Dismissal is a harsh penalty and
  11   is to be imposed only in extreme circumstances.” In re: Phenylpropanolamine
  12   (PPA) Prods. Liab. Litig., 460 F.3d 1217, 1226 (9th Cir. 2006) (quoting Malone v.
  13   USPS, 833 F.2d 128, 130 (9th Cir. 1987)).
  14         “A Rule 41(b) dismissal ‘must be supported by a showing of unreasonable
  15   delay.’” Omstead v. Dell, 594 F.3d 1081, 1084 (9th Cir. 2010) (quoting Henderson
  16   v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)). In addition, the court must weigh
  17   the following factors in determining whether a Rule 41(b) dismissal is warranted:
  18   “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need
  19   to manage its docket; (3) the risk of prejudice to the defendants/respondents; (4) the
  20   availability of less drastic alternatives; and (5) the public policy favoring disposition
  21   of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002).
  22   The Ninth Circuit will “affirm a dismissal where at least four factors support
  23   dismissal, or where at least three factors strongly support dismissal.” Dreith v. Nu
  24   Image, Inc., 648 F.3d 779, 788 (9th Cir. 2011) (quoting Yourish v. Cal. Amplifier,
  25   191 F.3d 983, 990 (9th Cir. 1999)). Finally, “in order to warrant a sanction of
  26   dismissal, the party’s violations of the court’s orders must be due to wilfulness or
  27   bad faith.” Id.
  28   ///
                                                   3
Case 2:20-cv-04392-JFW-MAA Document 21 Filed 01/06/21 Page 4 of 7 Page ID #:228



   1   III.   ANALYSIS
   2          A.    The Public’s Interest in Expeditious Resolution and the Court’s
   3                Need to Manage Its Docket
   4          The first and second factors (the public’s interest in expeditious resolution of
   5   litigation and the Court’s need to manage its docket)1 weigh in favor of dismissal.
   6   “Orderly and expeditious resolution of disputes is of great importance to the rule of
   7   law.” In re: Phenylpropanolamine, 460 F.3d at 1227. “The public’s interest in
   8   expeditious resolution of litigation always favors dismissal.” Pagtalunan, 291 F.3d
   9   at 642 (quoting Yourish, 191 F.3d at 990). In addition, district courts “have an
  10   inherent power to control their dockets,” In re: Phenylpropanolamine, 460 F.3d at
  11   1227 (quoting Thompson v. Hous. Auth. of Los Angeles, 782 F.2d 829, 831 (9th Cir.
  12   1986)), and “are best suited to determine when delay in a particular case interferes
  13   with docket management and the public interest.” Yourish, 191 F.3d at 990 (quoting
  14   Ash v. Cvetkov, 739 F.2d 493, 496 (9th Cir. 1984)).
  15          Plaintiff has failed to file a FAC or otherwise respond to the Order or OSC,
  16   has failed to update his mailing address, and has not otherwise participated in this
  17   lawsuit since mid-August 2020. The Court concludes that Plaintiff’s inaction and
  18   lack of communication with the Court constitute willful unreasonable delay. See,
  19   e.g., Thomas v. Maricopa Cnty. Jail, 265 F. App’x. 606, 607 (9th Cir. 2008)
  20   (holding that district court did not abuse its discretion by dismissing pro se prisoner
  21   lawsuit for failure to respond to a court order for almost three months). Plaintiff’s
  22   noncompliance also interferes with the public’s interest in the expeditious resolution
  23   of this litigation and hinders the Court’s ability to manage its docket. See In re:
  24   Phenylpropanolamine, 460 F.3d at 1227 (“[The Ninth Circuit] defer[s] to the district
  25   court’s judgment about when a delay becomes unreasonable ‘because it is in the best
  26   position to determine what period of delay can be endured before its docket becomes
  27
       1
        The first two factors are usually reviewed together “to determine if there is an
  28   unreasonable delay.” In re Eisen, 31 F.3d 1447, 1452 (9th Cir. 1994).
                                                  4
Case 2:20-cv-04392-JFW-MAA Document 21 Filed 01/06/21 Page 5 of 7 Page ID #:229



   1   unmanageable.”) (quoting In re Eisen, 31 F.3d at 1451)). The first and second
   2   factors favor dismissal.
   3
   4         B.      Risk of Prejudice to Defendants
   5         The third factor (risk of prejudice to the defendants) also weighs in favor of
   6   dismissal. “A defendant suffers prejudice if the plaintiff’s actions impair the
   7   defendant’s ability to go to trial or threaten to interfere with the rightful decision of
   8   the case.” In re: Phenylpropanolamine, 460 F.3d at 1227 (quoting Adriana Int’l
   9   Corp. v. Thoeren, 913 F.2d 1406, 1412 (9th Cir. 1990)). “The law also presumes
  10   prejudice from unreasonable delay.” Id. The risk of prejudice to a defendant is
  11   related to a plaintiff’s reason for failure to prosecute an action. Pagtalunan, 291
  12   F.3d at 642. “Whether prejudice is sufficient to support an order of dismissal is in
  13   part judged with reference to the strength of the plaintiff’s excuse for the default.”
  14   Malone, 833 F.2d at 131.
  15         Plaintiff continuously has refused to file a FAC without explanation. As
  16   Plaintiff has not updated his address with the Court, the Court cannot ascertain
  17   Plaintiff’s reason for failing to prosecute this lawsuit or comply with Court orders.
  18   See Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988) (“It would be absurd to
  19   require the district court to hold a case in abeyance indefinitely just because it is
  20   unable, through the plaintiff’s own fault, to contact the plaintiff to determine if his
  21   reasons for not prosecuting his lawsuit are reasonable or not.”) As “a presumption
  22   of prejudice arises from the plaintiff’s unexplained failure to prosecute,” the third
  23   factor favors dismissal. See Hernandez v. City of El Monte, 138 F.3d 393, 400 (9th
  24   Cir. 1998).
  25
  26         C.      Availability of Less Drastic Alternatives
  27         The fourth factor (the availability of less drastic alternatives) also supports
  28   dismissal. “The district court need not exhaust every sanction short of dismissal
                                                   5
Case 2:20-cv-04392-JFW-MAA Document 21 Filed 01/06/21 Page 6 of 7 Page ID #:230



   1   before finally dismissing a case, but must explore possible and meaningful
   2   alternatives.” Henderson, 779 F.2d at 1424.
   3         The Court considered and implemented less drastic alternatives prior to
   4   dismissal. The Court twice explicitly warned Plaintiff that failure to file a FAC
   5   would result in a recommendation that the action be dismissed for failure to
   6   prosecute and/or failure to comply with Court orders pursuant to Federal Rule of
   7   Civil Procedure 41(b). (Order 5; OSC 1.) See In re: Phenylpropanolamine, 460
   8   F.3d at 1229 (“Warning that failure to obey a court order will result in dismissal can
   9   itself meet the ‘consideration of alternatives’ requirement.”). The Court also
  10   extended Plaintiff’s deadline to file a FAC from October 19, 2020 to December 2,
  11   2020. (OSC 1.) See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992)
  12   (holding that the district court’s allowance of an additional thirty days for plaintiff to
  13   file an amended complaint was an attempt at a less drastic sanction). As Plaintiff
  14   has not provided his updated address to the Court, no alternatives to dismissal
  15   currently are available. See Carey, 856 F.2d at 1441 (concluding that there was no
  16   less drastic sanction available than dismissal where mail addressed to plaintiff was
  17   returned by the post office as undeliverable and plaintiff did not provide updated
  18   address to court). The fourth factor weighs in favor of dismissal.
  19
  20         D.     Public Policy Favoring Disposition on the Merits
  21         As to the fifth factor, “[p]ublic policy favors disposition of cases on the
  22   merits.” Pagtalunan, 291 F.3d at 643. However, “a case that is stalled or
  23   unreasonably delayed by a party’s failure to comply with deadlines . . . cannot move
  24   toward resolution on the merits.” In re: Phenylpropanolamine, 460 F.3d at 1228.
  25   Thus, “this factor lends little support to a party whose responsibility it is to move a
  26   case towards disposition on the merits but whose conduct impedes progress in that
  27   direction.” Id. (internal quotation marks omitted). The case has been stalled by
  28   Plaintiff’s failure to file a FAC, otherwise respond to the Order or OSC, or update
                                                   6
Case 2:20-cv-04392-JFW-MAA Document 21 Filed 01/06/21 Page 7 of 7 Page ID #:231



   1   his address with the Court. Still, the public policy favoring the resolution of disputes
   2   on the merits is strong and, under the circumstances, outweighs Plaintiff’s
   3   noncompliance and inaction.
   4
   5         E.     Dismissal Without Prejudice
   6         In summary, Plaintiff’s failure to file a FAC or otherwise respond to the Order
   7   or OSC, failure to update his mailing address, and failure to otherwise participate in
   8   this lawsuit since mid-August 2020 constitute willful unreasonable delay. Four of
   9   the Rule 41(b) dismissal factors weigh in favor of dismissal, whereas only one factor
  10   weighs against dismissal. “While the public policy favoring disposition of cases on
  11   their merits weighs against [dismissal], that single factor is not enough to preclude
  12   imposition of this sanction when the other four factors weigh in its favor.” Rio
  13   Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1022 (9th Cir. 2002). The Court
  14   concludes that dismissal of this action for failure to prosecute and to comply with
  15   Court orders is warranted, but, consistent with Rule 41(b) and this Court’s exercise
  16   of its discretion, the dismissal is without prejudice.
  17
  18   IV.   CONCLUSION
  19         IT THEREFORE IS ORDERED that this lawsuit is DISMISSED without
  20   prejudice. No further filings shall be accepted under this case number.
  21
  22
  23   DATED: January 6, 2021
  24                                                      JOHN F. WALTER
                                                   UNITED STATES DISTRICT JUDGE
  25   Presented by:
  26
  27   _______________________________
             MARIA A. AUDERO
  28   UNITED STATES MAGISTRATE JUDGE
                                                   7
